﻿As in
the past, and despite present ordeals, Chad, my country,
is very glad to take active part in this meeting of
peoples united by the same fate and motivated by the
same spirit of peace, justice and equality.
I am convinced that the wise choice of someone
with the experience and requisite skills of Mr. Julian
Hunte to preside over this historic meeting will
guarantee the success of the session. My country has
assumed similar responsibilities within the previous
Bureau and knows just how consuming yet exalting
they can be. My delegation would also like to express
its encouragement and congratulations to Mr. Hunte
and other members of the Bureau. My delegation and I,
personally, would like to assure him of our complete
availability and full support for the success of his
mission. We would like to reiterate our deep gratitude
to him and especially to his predecessor, His
Excellency Mr. Jan Kavan, for the skill and enthusiasm
with which he led the Assembly during the fifty-
seventh session.
Allow me also to express to His Excellency
Mr. Kofi Annan our sympathy and admiration for the
courage and the firm resolve that he places at the
service of the ideals and causes of the United Nations,
which is now confronting many exceptional challenges.
Finally, the Government of Chad would like to
associate itself with other members of the international
community to condemn in the strongest terms the
terrorist attacks against the United Nations offices in
Iraq, which claimed the lives of several staff members
of the United Nations, including the Special
Representative of the Secretary-General, Mr. Sergio
Vieira de Mello. These heinous acts of violence should
in no way break our resolve to pursue the noble goals
of our Organization, foremost among which is to help
peoples in difficulty to fully regain their rights to lead
3

their lives in conformity with the values of freedom,
democracy and justice.
I would therefore like to extend the condolences
of the Chadian Government to all United Nations
personnel, and the Brazilian, Egyptian and other
Governments for the deaths of those who sacrificed
themselves for the freedom of others.
If the international community has been
thoroughly overhauled since the fall of the Berlin Wall
and the end of the cold war, it has been victim to a new
kind of trauma since 11 September 2001. Since that
time, terrorism has been a dire threat to international
peace and security. Globalization has complicated the
rules of the game in trade between the North and the
South, and new forms of conflict have emerged at the
regional level.
The best response to all this must be based on
collective and joint action. As a full member of the
international community, Chad, which is faithful to its
quest for peace, strongly reaffirms its resolute
condemnation of any act of terrorism, act of violence
or any use of force — in the defence of any cause — to
resolve disputes among nations.. Such actions must be
dealt with by our regional organizations first and
foremost, and, if they fall short, to our common
Organization, the United Nations. Although it has been
the subject of some controversy, the United Nations
continues to be the only Organization in the world to
truly enjoy international legitimacy.
But to continue to best ensure that its mission and
functions are carried out and to maintain its legitimacy,
our Organization must enjoy the full support of all
Member States. We must all contribute to assisting it in
regaining its principal mission. The United Nations
must once again become a common tool for us all and
no longer be seen as showcase, much less a sounding
board, for the will and power of the few.
It will undoubtedly achieve this goal all the more
easily if the long-postponed reforms are successful and
reflected in the enlargement of the Security Council to
include new or emerging Powers of Europe, Africa,
Asia and the Americas — in sum, in recognition of the
true state of the world today. This would do justice to
those nations and render a service to the Organization
itself.
In that respect, the Iraqi crisis has only further
convinced us of the need to pursue those reforms. We
cannot continually evade this crucial issue. Stability
and international peace and security are at stake, for
the kind of globalization that our peoples seek cannot
evolve in the interest of all if the international political
system is predominantly unilateral in nature.
Pending this revolution, which all peoples who
cherish justice ardently seek, we still note with
satisfaction that our Organization remains active in all
crisis areas, particularly in Africa, where we urge it to
be more proactive. Indeed, Africa is confronted with
many difficulties that have ensued from both wars and
other crises, as well as from a lack of good governance.
The recent establishment of New Partnership for
Africa’s Development (NEPAD) promises to save the
continent from the economic quagmire in which it has
been plunged. But the coherence of this extensive
programme is connected with the support of the entire
international community. The anticipated outcome will
depend on true solidarity on the part of all economies
worldwide.
My country, which has been committed to the
path of democratic pluralism since 1 December 1990,
has made significant progress. These efforts will be
sustained until we have perfected the republican
institutions provided for under the Constitution of 31
December 1996. The Government of Chad believes it
important that this democratic process be achieved so
that the rule of law and also peace and prosperity,
which are the ultimate goals, might be attained.
To that end, in 1999 the President of our Republic
promulgated, a unique type of law that sets out
modalities for the use of oil revenues. This has resulted
in a system in which a substantial part of this direct
income —10 per cent — is set aside for future
generations, and the remaining 80 to 90 per cent
remainder goes to priority sectors — those vital areas I
mentioned earlier — and the region of production
receives 5 per cent.
Secondly, the law provides for an office for the
control and surveillance of oil income. It is made up of
nine members, including only one representing the
Government, with five representing civil society and
two the Parliament. As an independent body, that office
will have broad powers and prerogatives, including
authorizing expenditures from oil revenue and
verification of their proper use.
In this new international context, in which States
are increasingly interdependent and in which the world
4

has truly become a village, Chad, while addressing its
internal problems, is endeavouring to open itself to the
outside world. It is following with great interest
developments in the international political situation
and is working to make its modest contribution to the
efforts of the international community in settling
conflicts, especially in Africa.
Therefore, we note with satisfaction, in the
Democratic Republic of the Congo, the new awareness
of the parties involved and the emerging understanding,
by the Congolese people themselves, of the enlightened
self-interest of the Democratic Republic of the Congo.
We fervently hope that the transition process will
continue uninterrupted until the final return of stability
to that fraternal country.
In the Central African Republic, realities in the
field have shown positive change, but it is up to our
Central African brothers to close their ranks to an even
greater extent in order to consolidate peace in their
country. The national dialogue under way offers them
an excellent opportunity for a deep and constructive
process of reflection on ways of bringing about
national reconciliation.
With respect to our border with the Sudan, we
welcome most particularly the prospects for peace that
have been emerging in that long-suffering country.
Accords were concluded on 3 September 2003 under
the auspices of President Idriss Deby at Abeche in
Chad, between the Government of the Sudan and the
People’s Liberation Army of the Sudan, and the
protocol on security questions signed on 25 September
between the Government and the SPLA also is a
welcome development on the path to peace. Chad
encourages the two parties to do their utmost to
conclude a genuine peace agreement that would put an
end to the sufferings of that fraternal country.
We note with satisfaction a trend towards peace
and stability in West Africa. For us, the Ivorian crisis
was a serious cause for concern. The Marcoussis
agreements gave rise to a real hope finally to see a
peaceful solution emerge. Today all eyes are turned to
Abidjan, where the Transitional Government has the
heavy responsibility of conducting national
reconciliation in the interest of all the children of that
country. Chad encourages the Ivorian people to help
the Transitional Government to carry out its mission,
so that peace might be consolidated in Côte d’Ivoire.
With regard to Liberia, we hope that, with
continued international assistance, its situation will
become stabilized. The participation of the countries of
the subregion in peacekeeping operations and the
presence of the Economic Community of West African
States Mission in Liberia in Monrovia all give rise to
hope and are a guarantee of political stability. The
adoption of resolution 1497 (2003) was very timely. It
represents a framework for settlement which should be
used finally to break the infernal cycle of violence in
that country. We would therefore like to ask the parties
to the conflict to overcome their differences and work
towards the return of a just and lasting peace.
I cannot conclude my words on Africa without
joining my voice to those of other delegations that
spoke earlier from this rostrum and welcoming finally
the wise decision of the Security Council to lift the
embargo that for years had penalized the fraternal
people of Libya.
Outside of Africa, other hotbeds of tension
remain, especially in the Near and Middle East, that
require the involvement of the international community
in the quest for adequate solutions. In the Middle East,
the Israeli-Arab conflict has long been one of the
concerns of the United Nations. Today conditions seem
to have been met for a constructive dialogue between
the two neighbouring peoples, since the road map
containing the peace plan was agreed to by the parties
to the conflict. This peace plan will, it is hoped, allow
Palestine to achieve, by the year 2005, national
independence and international sovereignty.
Regarding the Middle East, the Republic of Chad
welcomes the interest shown by the international
community in the restoration of Iraq’s sovereignty and
independence. We hope that the process of restoring
power to the Iraqis will continue pursuant to Security
Council resolution 1483 (2003) in a way that best
serves the interests of the Iraqi people.
In East Asia, the question of the proliferation of
nuclear weapons, territorial conflicts and terrorist
attacks are jeopardizing stability, not just for States in
the region but for the entire world. Nevertheless, we
are pleased to note that a dynamic for peace has
definitely begun to prevail in that region. We welcome,
therefore, the holding of multilateral talks on the North
Korean nuclear programme, and we encourage States
in the region, whose role in this respect is crucial, to
5

become truly involved in order to facilitate the quest
for a final settlement of that crisis.
We welcome also with relief the significant
improvement that has taken place in the context of
relations between India and Pakistan. This favourable
climate will no doubt enable the two nuclear Powers to
maintain good-neighbourly relations and to undertake
the true problems of development.
Above and beyond these conflicts, which are all
of great concern, there remain two major issues with
which the international community has not dealt with
courageously, in spite of good intentions and of the
resolutions adopted in various forums beginning with
the Millennium Summit. I am speaking of development
assistance and of the fight against HIV/AIDS. Both are
Millennium Development Goals with respect to which
commitments were entered into here, in June 2001, at
the special session on HIV/AIDS, and at Monterrey in
March 2002.
While it is encouraging to note that the heads of
State or Government of the Group of Eight, at their
most recent Summit in May 2003, gave their support to
the achievement of those goals, they still have to
translate such commitments into action, as was
emphasized by the Secretary-General in his report on
the work of the Organization.
That means, inter alia, that developed States
should implement the outcome of the Monterrey
Consensus and the results of the Johannesburg World
Summit on Sustainable Development in August 2002.
But the conclusions of the most recent World Trade
Organization (WTO) Conference in Cancún have
shown that we have not yet embarked on that path.
We must all translate into action the Summit’s
resolutions on HIV/AIDS, malaria, tuberculosis and
other infectious diseases. Indeed, in spite of the
increase in resources and the strengthening of the
political commitment at the highest level — following
the example of the commitment made by the President
of the Republic of Chad — the situation remains one of
great concern and calls for unfailing determination and
exceptional efforts in order to stem this pandemic. I
would almost say that we must invent a new kind of
containment in order to stem the spread of this disease.
In any case, the disease is waging a brutal war
against humankind, which must respond by utilizing
the means required to fight a global war. This is a
prerequisite for the survival of many nations
throughout the world and therefore for the stability of
our future world.
I cannot conclude without drawing the attention
of the international community to the crucial issue of
the representation of the Republic of China on Taiwan
in our Organization. That country has diplomatic
relations and relations of cooperation with many
Member States, including Chad. Paradoxically,
however, with regard to the United Nations, it finds
itself without any status. Its ostracism is unjustified
and unjustifiable.
Indeed, the Republic of China was one of the
founders of the United Nations and was represented
here from 1949 through 1971. The fact that this item
comes up each and every year in the debates of the
General Assembly proves that a substantive issue is at
stake. Chad deems it inadmissible for 23 million
Taiwanese to be discriminated against by the United
Nations and its specialized agencies. It is thus
unfortunate to note that, in the current context, the
World Health Organization, for example, cannot lend
Taiwan assistance in the event of epidemics, which was
recently the case with severe acute respiratory
syndrome. Yet the Taiwanese also have the right to live
in serenity, to lead a democratic life and to be in
solidarity with the world’s other peoples. They need
peace — the very foundation of democracy and a
condition for development. Peace presupposes the
resolution of conflicts through mediation. That implies,
in both hearts and minds, a culture of tolerance and
respect for differences.
We urge this session to put an end to Taiwan’s
exclusion by restoring its status as a full-fledged
United Nations Member, and we take this opportunity
to invite all States in the region to halt the military
escalation.






